DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/29/2021 has been entered.  Claims 1, 7, 12 and18 have been amended; claims 2-3, 8-9, 13-14 and 19-20 have been canceled; and no new claims have been added.  Claims 1, 4-7, 10-12, 15-18 and 21-22 remain pending in the application.  The objection to the Specification is withdrawn based on Applicant’s amendment to the title. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 4-7, 10-12, 15-18 and 21-22 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US PG Pub 2019/0223212 A1, hereinafter “Xiao”) in view of Kim et al. (US PG Pub 2011/0045837 A1, hereinafter “Kim”).
	Regarding claim 1, Xiao teaches a wireless communication method, comprising: receiving, by a terminal, at least one system message on a downlink carrier, wherein the at least one system message comprises uplink carrier configuration information (FIG. 1 step S110; ¶ [0073] the UE receives configuration information from an eNB. The configuration information indicates . . . a plurality of non-anchor carriers supporting a random access {reads on uplink carrier configuration information}  . . . The configuration information may be broadcasted in system information {system information transmitted by an eNB to a UE is transmitted on a downlink carrier}) and preamble transmission configuration information (¶ [0018] configuration information indicates random access resource configuration(s); ¶ [0043] the random access resource configuration comprises . . . RACH-ConfigCommon-NB; ¶ [0067] discloses that the RACH-ConfigCommon-NB information element specifies preamble transmission configuration information), wherein the uplink carrier configuration information indicates a plurality of uplink carriers (¶ [0073]  . . . The configuration information indicates . . , and wherein the preamble transmission configuration information indicates a transmission configuration of a radio access preamble (¶ [0067] random access {reads on radio access} parameters . . . preambleTransMax-CE for indicating a maximum number of transmissions of a preamble, powerRampingParameters comprising a power ramping step powerRampingStep and preamble initial received target power preambleInitialReceivedTargetPower), wherein the at least one system message further comprises a signal measurement threshold (¶ [0068] NPRACH-ConfigSIB-NB {i.e. system message} includes . . .  rsrp-ThresholdsPrachInfoList {rsrp-threshold, i.e. reference signal received power reads on signal measurement threshold); selecting, by the terminal, according to the signal measurement threshold, an uplink carrier from the plurality of the uplink carriers (¶ [0068] rsrp-ThresholdsPrachInfoList for indicating a criteria for UE to select an NPRACH resource {interpreted as the UE selects an uplink carrier according to a rsrp threshold}); sending, by the terminal, according to the transmission configuration of the radio access preamble, the radio access preamble on the selected uplink carrier (FIG. 1 steps 120 and 130; ¶¶ [0075], [0097],  [0206] . . . execution of a random access {reads on radio access} on a carrier as described in the present generally comprises: sending a preamble . . . {These teachings are interpreted as the UE selects a carrier based on the rsrp threshold and transmits a preamble on the selected carrier according to the received configuration information}). (FIG. 1 step S130; ¶¶ [0097], [0206] the random access process being performed on a carrier which is an uplink/downlink carrier pair such that a preamble is transmitted on an uplink carrier and a random access response is transmitted on a corresponding downlink carrier, reads on the terminal detecting the radio access response message on the downlink carrier according to identification information of the uplink carrier.  See also paragraph [0076] which discloses that the UE can select the carrier based on the UE’s identity.  Thus, the uplink and downlink carriers are tied to the UE’s identity).
detecting, by the terminal, according to identification information of the selected uplink carrier, control information of a radio access response message on the downlink carrier, wherein the control information of the radio access response message is scrambled by a scrambling sequence and the scrambling sequence is associated with the identification information of the uplink carrier.
	In analogous art, Kim teaches detecting, by the terminal, according to identification information of the selected uplink carrier, control information of a radio access response message on the downlink carrier (¶ [0045] extended RA-RNTI specified in equation (2) where UL CC_ID reads on identification of selected uplink carrier; FIG. 4 step 440, ¶ [0050] . . . the UE 405 performs CRC decoding on the PDCCHs {reads on control information of a radio access response message on the downlink carrier} using the RA-RNTI and attempts to receive the RAR message in step 440 . . . ), wherein the control information of the radio access response message is scrambled by a scrambling sequence and the scrambling sequence is associated with the identification information of the uplink carrier (¶ [0050] . . . the ENB 410 transmits the PDCCH which includes the payload that contains resource information for the RAR message and CRC scrambled by the RA-RNTI {the extended RA-RNTI as specified in equation 2 reads on scrambling sequence and it is associated with/includes the identification information of the uplink carrier, i.e. UL CC_ID}).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao to scramble the control information of the random access response message with a sequence associated with the identification of the uplink carrier used by the terminal to transmit the radio access preamble as taught by Kim.  One would have been motivated to do so because a UE may transmit random access preambles (RAPs) through multiple uplink channels/carriers. Because the base station transmits random access response (RAR) messages through only one downlink channel in response to the multiple RAPs, the UE needs a way to discriminate which RAR message is responsive to which 
	
Regarding claim 4, Xiao doesn’t explicitly teach determining that an uplink carrier indicated by a network is the uplink carrier identified by the identification information of the uplink carrier.
	In analogous art, Kim teaches determining that an uplink carrier indicated by a network is the uplink carrier identified by the identification information of the uplink carrier (¶¶ [0045] and [0050] disclose that the control information of the random access response is scrambled by the extended RA-RNTI which includes an identifier of the selected uplink carrier and that the UE performs CRC decoding on the PDCCH using the RA-RNTI.  If the decoding is successful, the UE identifies the RAR message corresponding to the identifier of the uplink carrier used to transmit the random access preamble (See also FIG. 4 steps 415 – 445). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Kim to implement the further teaching of Kim.  One would have been motivated to do so because a UE may transmit random access preambles (RAPs) through multiple uplink channels/carriers. Because the base station transmits random access response (RAR) messages through only one downlink channel in response to the multiple RAPs, the UE needs a way to discriminate which RAR message is responsive to which RAP transmitted, thereby minimizing latency in the access process for the UE, which improves the UE’s quality of communications. (Kim ¶ [0016])

	Regarding claim 7, Xiao teaches a wireless communication method, comprising: sending, by a base station, at least one system message on a downlink carrier, wherein the at least one system message comprises uplink carrier configuration information (FIG.  and preamble transmission configuration information (¶ [0018] configuration information indicates random access resource configuration(s); ¶ [0043] the random access resource configuration comprises . . . RACH-ConfigCommon-NB; ¶ [0067] discloses that the RACH-ConfigCommon-NB information element specifies preamble transmission configuration information), wherein the uplink carrier configuration information indicates a plurality of uplink carriers (¶ [0073]  . . . The configuration information indicates . . . a plurality of non-anchor carriers supporting a random access), and wherein the preamble transmission configuration information indicates a transmission configuration of a radio access preamble (¶ [0067] random access {i.e. radio access} parameters . . .  preambleTransMax-CE for indicating a maximum number of transmissions of a preamble, powerRampingParameters comprising a power ramping step powerRampingStep and preamble initial received target power preambleInitialReceivedTargetPower); wherein the at least one system message further comprises a signal measurement threshold (¶ [0068] NPRACH-ConfigSIB-NB {i.e. system message} includes . . .  rsrp-ThresholdsPrachInfoList {rsrp-threshold, i.e. reference signal received power reads on signal measurement threshold) for a terminal to select an uplink carrier from the plurality of the uplink carriers (¶ [0068] rsrp-ThresholdsPrachInfoList for indicating a criteria for UE to select an NPRACH resource {interpreted as the UE selects an uplink carrier according to a rsrp threshold}); detecting, by the base station, the radio access preamble on the uplink carrier of the plurality of the uplink carriers (FIG. 1 step 130; ¶¶ [0097],  [0206] . . . execution of a random access on a carrier as described in the present invention generally comprises: sending a preamble and receiving an RAR (random access response) on a downlink carrier . . . {These teachings are ; and sending, by the base station, the radio access response message on a downlink carrier (FIG. 1 step 130; ¶¶ [0097],  [0206] . . . execution of a random access on a carrier as described in the present invention generally comprises: sending a preamble and receiving an RAR on a downlink carrier . . . {These teachings are interpreted as the UE transmits a preamble and the base station responds with the RAR (i.e. radio access response message) on a downlink carrier.) 
	Xiao does not explicitly teach determining, by the base station, a scrambling sequence according to identification information of the uplink carrier; and scrambling, by the base station, according to the scrambling sequence, control information of a radio access response message, wherein the control information indicates a transmission configuration of the radio access response message.
	In analogous art, Kim teaches determining, by the base station, a scrambling sequence according to identification information of the uplink carrier (FIG. 4 step 430; ¶ [0045] equation 2; ¶ [0050] . . . the ENB 410 determines an RA-RNTI with Equation (2) using the variables associated with the resource element on which the RAP is transmitted including the channel index of the uplink channel 1 (i.e., UL CC_id=1) in step 430 { RA-RNTI reads on scrambling sequence}); and scrambling, by the base station, according to the scrambling sequence, control information of a radio access response message, wherein the control information indicates a transmission configuration of the radio access response message (FIG. 4 step 435; ¶ [0050] Next, the ENB 410 transmits the PDCCH which includes the payload that contains resource information for the RAR message and CRC scrambled by the RA-RNTI which is followed by the RAR message in step 435).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao such that the base station determines a scrambling sequence according to identification information of the uplink carrier 

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 3 UE 300), comprising: a processor (¶ [0284] discloses that a processor can perform the functions of the UE); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶ [0283]), as taught by Xiao.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 7, including an apparatus (FIG. 4 base station 400), comprising: a processor (¶ [0284] discloses that a processor can perform the functions of the base station); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶ [0284]), as taught by Xiao.

Claims 5, 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Kim, and further in view of Park et al. (US PG Pub 2010/0195579 A1, hereinafter “Park”).
Regarding claim 5, Xiao does not teach sending a wireless connection setup request message on the uplink carrier indicated by the network, wherein the wireless connection setup request message requests set up of a wireless connection to the network.
In analogous art, Park teaches sending a wireless connection setup request message on the uplink carrier indicated by the network, wherein the wireless connection setup request message requests set up of a wireless connection to the network (FIG. 6 step 4, ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Kim to implement the teaching of Park.  One would have been motivated to do so in order to enable the BS to determine an accurate amount of resources to allocate to the UE for transmitting the connection request message, thereby maximizing the use of system resources which increases system throughput.  (Park ¶ [0026])

	Regarding claim 10, Xiao does not teach receiving a wireless connection setup request message on the uplink carrier, wherein the wireless connection setup request message requests set up of a wireless connection.
In analogous art, Park teaches receiving a wireless connection setup request message on the uplink carrier, wherein the wireless connection setup request message requests set up of a wireless connection (FIG. 6 step 4, ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Kim to implement the teaching of Park.  One would have been motivated to do so in order to enable the BS to determine an accurate amount of resources to allocate to the UE for transmitting the 

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 10.

 Claims 6, 11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Kim, in view of Park, and further in view of Hahn et al. (US PG Pub 2018/0035369 A1, hereinafter “Hahn”).
Regarding claim 6, the combination of Xiao, Kim, and Park does not teach receiving a wireless connection setup complete message on the downlink carrier, wherein the wireless connection setup complete message indicates configuration information of the wireless connection between the terminal and to the network.
In analogous art, Hahn teaches receiving a wireless connection setup complete message on the downlink carrier (FIG. 6 steps S605 and S610 and ¶ [0097] disclose that after receiving an RRC Connection request/configuration message from a UE in S605, the base station transmits an RRC connection setup/configuration message to the UE whereby a serving link is established between the base station and the UE.  Thus, the RRC connection setup/configuration message serves as a wireless connection setup complete message.  This message transmitted from the base station to the UE is transmitted on the downlink carrier), wherein the wireless connection setup complete message indicates configuration information of the wireless connection between the terminal and to the network (¶ [0097] .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao, Kim and Park to enable the base station to send a wireless connection setup complete message to the UE as taught by Hahn.  One would have been motivated to do so in order to notify the UE as soon as a link is established, thereby enabling a UE to begin sending and receiving data faster, which minimizes latency. (Hahn ¶ [0097])

Regarding claim 11, the combination of Xiao, Kim, and Park does not teach sending a wireless connection setup complete message on the downlink carrier, wherein the wireless connection setup complete message indicates configuration information of the wireless connection.
In analogous art, Hahn teaches sending a wireless connection setup complete message on the downlink carrier (FIG. 6 steps S605 and S610 and ¶ [0097] disclose that after receiving an RRC Connection request/configuration message from a UE in S605, the base station transmits an RRC connection setup/configuration message to the UE whereby a serving link is established between the base station and the UE.  Thus, the RRC connection setup/configuration message serves as a wireless connection setup complete message.  This message transmitted from the base station to the UE is transmitted on the downlink carrier), wherein the wireless connection setup complete message indicates configuration information of the wireless connection (¶ [0097] dedicated carrier for MCS, MCS table, scheduling reference information, all read on configuration information of the wireless connection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao, Kim, and Park for 

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US PG Pub 2020/0128587 A1 (Qian et al.) – discloses an apparatus and method for performing a random access.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413